 

EXHIBIT 10.8

 

EVINE Live Inc.

 

Performance Stock Unit Award Agreement

(Non-Plan)

 

EVINE Live Inc. (the “Company”) hereby grants to you, the Grantee named below,
the number of units relating to the Company’s common stock set forth in the
table below (the “Performance Stock Units”). This Award of Performance Stock
Units (“Performance Stock Unit Award”) shall be subject to the terms and
conditions set forth in this Performance Stock Unit Award Agreement (the
“Agreement”), consisting of this cover page and the Performance Stock Unit Terms
and Conditions on the following pages. Although this Performance Stock Unit
Award is not being granted pursuant to the Company’s 2011 Omnibus Incentive Plan
(“Plan”), unless the context indicates otherwise, capitalized terms that are not
defined in this Agreement shall have the meaning set forth in the Plan as it
currently exists or as it is amended in the future.

 



    Name of Grantee:         Timothy Peterman Grant Date: May 2, 2019        
No. of Performance Stock Units Granted: 680,000 Expiration Date: May 1, 2029    
  Vesting Schedule:

 

Scheduled Vesting Dates

May 2, 2020

 

Number of Performance

Stock Units Which Vest*

First tranche of 226,666 Units

Date Average Closing Price equals or exceeds $2.00
following May 2, 2020, as further explained below* Second tranche of 226,666
Units    

Date Average Closing Price equals or exceeds $4.00
following May 2, 2021, as further explained below*

 

Third tranche of 226,668 Units *The first tranche of the Performance Stock Unit
Award shall vest on May 2, 2020. The second tranche of the Performance Stock
Unit Award shall vest when the per share closing price of the Company’s common
stock reaches or exceeds an average trading price of $2.00 for 20 consecutive
trading days and the Grantee has been continuously providing Service for at
least one year from the Grant Date. The third tranche of the Performance Stock
Unit Award shall vest when the per-share closing price of the Company’s common
stock reaches or exceeds an average trading price of $4.00 for 20 consecutive
trading days and the Grantee has been continuously providing Service for at
least two years from the Grant Date.    

 

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement. You acknowledge that you have reviewed these
documents and that they set forth the entire agreement between you and the
Company regarding your rights and obligations in connection with this
Performance Stock Unit Award.

 

GRANTEE:   EVINE LIVE INC.         /s/ Tim Peterman   By: /s/ Andrea Fike    
Title: General Counsel

 

 

 

 

EVINE Live Inc.

Performance Stock Unit Award Agreement

 

Performance Stock Unit Terms and Conditions

 

1.    Award of Performance Stock Units. The Company hereby grants to you, as of
the Grant Date, the number of Performance Stock Units identified on the cover
page of this Agreement, subject to the restrictions and other terms and
conditions set forth herein and in the Plan (see Section 8 below). Each
Performance Stock Unit that is earned and vests in accordance with this
Agreement represents the right to receive one Share of the Company’s common
stock. Prior to their settlement or forfeiture in accordance with the terms of
this Agreement, the Performance Stock Units granted to you will be credited to a
performance stock unit account in your name maintained by the Company. This
account will be unfunded and maintained for book-keeping purposes only, with the
Performance Stock Units simply representing an unfunded and unsecured contingent
obligation of the Company.

 

2.    Vesting and Forfeiture of Performance Stock Units. Subject to Section 6 of
this Agreement, so long as your Service (as defined in the Plan) to the Company
and its Affiliates has not ended, the Performance Stock Units will vest and
become non-forfeitable as provided in this Section 2. For purposes of this
Agreement, “Vesting Date” means any date, including the Scheduled Vesting Dates
set forth on the cover page, on which Performance Stock Units subject to this
Performance Stock Unit Award vest as provided in this Agreement.

 

(a) Scheduled Vesting. This Performance Stock Unit Award will vest on the
Vesting Dates as to the number of Performance Stock Units specified in the
Vesting Schedule on the cover page to this Agreement, provided with respect to
the second and third tranches that the performance criteria specified on the
cover page has been achieved prior to the Expiration Date.

 

(b) Limitation on Scheduled Vesting. If your Service ends for any reason prior
to a Scheduled Vesting Date, then this Agreement shall terminate and all
unvested Performance Stock Units shall be immediately forfeited, except to the
extent the Committee exercises discretion as permitted by Section 3(b)(2) of the
Plan or except as provided by Section 6 of this Agreement.

 

(c) Expiration Date. Upon the Expiration Date set forth on the cover page, any
Performance Stock Units that have not vested shall be forfeited in their
entirety.

 

(d) Adjustments. The number of Performance Stock Units subject to this
Performance Stock Unit Award and/or the average closing price goals set forth on
the cover page shall be subject to equitable adjustment by the Committee under
the circumstances specified in Section 12(a) of the Plan.

 

3.    Issuance of Company Common Stock (“Shares”).

 

(a) Issuance following Vesting. Promptly following a Vesting Date, the Committee
shall certify the per share closing price of the Company’s common stock on such
Vesting Date, as applcable. The Committee shall then issue to you a number of
Shares equal to the number of Performance Stock Units that have vested, as
evidenced by issuance of a stock certificate without restrictive legend, by
electronic delivery of such Shares to a brokerage account designated by you, or
by an unrestricted book-entry registration of such Shares with the Company’s
transfer agent. Such Shares shall be covered by a registration statement filed
with the Securities and Exchange Commission.

 

 2 

 

 

(b) Delay for Specified Employee. Notwithstanding the foregoing, if (i) the
Performance Stock Units become vested as a result of your separation from
service (within the meaning of Code Section 409A), and (ii) you are a “specified
employee” (within the meaning of Code Section 409A) as of the date of such
separation from service, then to the extent required by Code Section 409A, the
settlement of such vested Performance Stock Units shall occur on the date that
is six months after the date of your separation from service.

 

(c) Stock Certificate Restrictions. The Company shall not be liable to you for
damages relating to any delays in issuing any stock certificates hereunder to
you, in the electronic delivery of Shares to a brokerage account designated by
you or in making an appropriate book entry, any loss of any such certificates,
or any mistakes or errors in the issuance of such certificates, in such
certificates themselves or in the electronic delivery or the making of the book
entry; provided that the Company shall correct any such errors caused by it. Any
such certificate or certificates or book entry shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares are listed, and
any applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates or an appropriate book entry notation
to make appropriate reference to such restrictions.

 

(d) Securities Laws. Upon the acquisition of any Shares pursuant to this
Agreement, you agree that you will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

 

4.    No Shareholder Rights. You shall not have voting rights, and shall not be
entitled to receive cash dividends or other distributions with respect to the
Shares underlying the Performance Stock Units unless and until such Shares are
reflected as issued and outstanding shares on the Company’s stock ledger.

 

5.    Withholding Taxes. You hereby authorize the Company (or any Affiliate) to
withhold from payroll or other amounts payable to you any sums required to
satisfy any federal, state, local or foreign withholding taxes that may be due
as a result of the vesting of the Performance Stock Units or the issuance of
Shares hereunder, and the Company may defer the release to you of any and all
Shares until you have made arrangements acceptable to the Company for payment of
all such withholding taxes in accordance with the provisions of Section 14 of
the Plan. If you wish to satisfy some or all of such withholding tax obligations
by delivering Shares you already own or by having the Company withhold a portion
of the Shares that would otherwise be issued to you hereunder, you must notify
the Company of this election prior to the Vesting Date.

 

6.    Change in Control. The following provisions apply to this Performance
Stock Unit Award in the event of a Change in Control.

 

(a) Continuation, Assumption or Replacement of Award. If this Performance Stock
Unit Award is continued, assumed or replaced in connection with a Change in
Control as contemplated by Section 12(b)(1) of the Plan (for Corporation
Transactions) or Section 12(c) of the Plan, then if you experience an
involuntary termination of Service for reasons other than Cause within one year
after the effective time of the Change in Control, such termination of Service
will be treated as a Vesting Date and if not already vested, the first tranche
will vest in full, and the second and third tranches will vest based on whether
the per share closing price of the Company’s common stock on such date reaches
or exceeds the average trading price goals set forth on the cover page to this
Agreement.

 

 3 

 

 

(b) Corporate Transactions Where Award Not Continued, Assumed or Replaced. If
this Performance Stock Unit Award is not continued, assumed or replaced in
connection with a Corporate Transaction as contemplated by Section 12(b)(1) of
the Plan, then the effective time of such Corporate Transaction will be treated
as a Vesting Date and if not already vested, the first tranche will vest in
full, and the second and third tranches will vest based on whether the per share
closing price of the Company’s common stock on such date reaches or exceeds the
average trading price goals set forth on the cover page to this Agreement.
Alternatively, the Committee may provide for the cancellation of this
Performance Stock Unit Award at or immediately prior to the effective time of
the Corporate Transaction in exchange for a payment to you calculated in the
manner described in Section 12(b)(3) of the Plan, except that the calculation of
such payment shall be based only upon that number of Performance Stock Units
that would have vested on the date of the Corporate Transaction, after giving
effect to any acceleration of vesting called for by this Section 6(b).

 

7.    Restrictions on Transfer. You may not sell, transfer, or otherwise dispose
of or pledge or otherwise hypothecate or assign the Performance Stock Units. Any
such attempted sale, transfer,disposition, pledge, hypothecation or assignment
shall be null and void.

 

8.    Incorporation by Reference of Plan and Interpretation Of This Agreement.
This Performance Stock Unit Award is not granted pursuant to the Plan. However,
the provisions of the Plan and the definitions of terms defined in the Plan
shall apply to this Performance Stock Unit Award and be binding upon the Company
and the Grantee as if this Performance Stock Unit Award were granted pursuant to
the Plan. The terms and conditions of the Plan, as in effect on the date of this
Agreement, an electronic copy of which has been delivered to Grantee, are hereby
incorporated herein and made a part hereof by reference as if set forth in full.
All decisions and interpretations made by the Committee with regard to any
question arising hereunder or under the Plan will be binding and conclusive upon
the Company and the Grantee. If there is any inconsistency between the
provisions of this Agreement and the Plan, the provisions of the Plan shall
govern. If there is any inconsistency between the provisions of this Agreement
and a written employment agreement between the Grantee and the Company or any of
its Affiliates, the provisions of this Agreement shall govern.

 

9.    Choice of Law. This Agreement will be interpreted and enforced under the
laws of the state of Minnesota (without regard to its conflicts or choice of law
principles).

 

10.   Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.

 

11.   Discontinuance of Service. This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time and otherwise deal with you
without regard to the effect it may have upon you under this Agreement.

 

12.   Notices. Every notice or other communication relating to this Agreement
shall be in writing and shall be mailed to or delivered to the party for whom it
is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided. Unless and
until some other address is so designated, all notices or communications by you
to the Company shall be mailed or delivered to the Company at its office at 6740
Shady Oak Road, Eden Prairie, MN 55344, and all notices or communications by the
Company to you may be given to you personally or may be mailed to you at the
address indicated in the Company’s records as your most recent mailing address.

 

By signing the cover page of this Agreement or otherwise accepting this Award in
a manner approved by the Company, you agree to all the terms and conditions
contained in this Agreement.

 

 4 

 